08/16/2022
      ORIGINAL
          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0233


                                        DA 22-0233


IN RE THE MARRIAGE OF:
                                                                                AUG 1 6 2022
ESTATE OF PAMELA PASTEUR HATCH,                                               Bowen Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of Montana
             Co-Petitioner and Appellee,
                                                                      ORDER
       and

 JEFFERY D. HATCH,

             Co-Petitioner and Appellant.



       Self-represented Appellant Jeffery D. Hatch (Jeffery) has filed an "Emergency
appeal on Rule 22 order from the Eleventh Judicial District Court, Kalispell, Montana.
Cause No. DR-15-2019-776" in this marital dissolution proceeding. We deem his pleading
a motion to suspend the supersedeas bond that the Flathead County District Court imposed
when it granted his stay on July 12, 2022. Through counsel, the Estate of Pamela Pasteur
Hatch (Estate) has filed a response in opposition.'
       M. R. App. P. 22(1)(b) provides, in part: "If the appellant desires a stay of execution,
the appellant must, unless the requirement is waived by the opposing party, obtain the
district court's approval of a supersedeas bond which shall have 2 sureties or a corporate
surety as may be authorized by law."
       Jeffery contends good cause exists for the suspension of the $100,000 supersedeas
bond requirement. He states that while the District Court granted his motion for a stay, he
must provide the Clerk of District Court a supersedeas bond in the amount of $100,000.



1 The Estate explains that Jeffery and his former wife, Pamela Pasteur Hatch, sought a Joint
Petition of Dissolution in October 2019, and that the District Court entered an agreed-upon
Property Distribution and Final Dissolution Decree within a week. Pamela died, however, before
the property-at-issue sold.
Jeffery seeks to stop the District Court from selling the former marital home under a Rule
70 appointment, which is the Order on appeal. He argues that he never received notice of
the April 26 hearing for the appointment.
       The Estate counters that denial of Jeffery's motion is appropriate under Montana
law. The Estate points out that his motion for relief is not allowed under the Montana
Rules of Appellate Procedure. Moreover, the Estate puts forth that the rule concerning
supersedeas bond is clear where no suspension is allowed unless the "requirement is
waived by the opposing party[.]" M. R. App. P. 22(1)(b). The Estate maintains that it did
not waive the bond requirement and that the amount is appropriate, pursuant to M. R. App.
P. 22(1)(b), such as costs of the action and costs on appeal. The Estate adds that Jeffery
has raised arguments in his motion that are new on appeal. See State v. Martinez, 2003 MT
65, ¶ 17, 314 Mont. 434, 67 P.3d 207 (this Court will not address new arguments or new
legal theories on appeal.).
       Upon review ofJeffery's pleading and the Estate's response, we conclude that M. R.
App. P. 22(1)(b) requires the imposition of a supersedeas bond when "the appellant desires
a stay of execution[.]" Jeffery provides no good cause otherwise. We point out that this
Court received the District Court' s record on June 22, 2022, and that Jeffery filed his
opening brief on July 25, 2022. Therefore,
       IT IS ORDERED that Jeffery's Emergency appeal on Rule 22 order from the
Eleventh Judicial District Court, Kalispell, Montana. Cause No. DR-15-2019-776, deemed
a motion to suspend supersedeas bond, is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Jeffery D. Hatch personally.
       DATED this!,      " -day of August, 2022.



                                                              Chief Justice




                                             2
3